Hutcheson, Justice.
In a proceeding under the land-registration law, seeking an involuntary transfer of a registered certificate of title (Code, § 60-514), the defendant filed exceptions to certain findings of the examiner, and demanded a jury trial. On motion of the plaintiff, the exceptions to the findings of the examiner and the demand for a jury trial were dismissed. To this order the defendant excepted. Held:
1. There being no exception to any final judgment rendered by the court in the case, the same was prematurely brought to this court; and consequently the writ of error must be dismissed. Code, § 6-701; Mertims v. Pritohard, 135 Ga. 643 (70 S. E. 328). Whether the exceptions to the judge’s order dismissing the exceptions to the report of the examiner are sufficient to be considered by this court is not now determined.
2. Permission is given to the plaintiff in error to file the exceptions in the court below as exceptions pendente lite, to await the final determination of the case. Johnson v. Holmes, 150 Ga. 195 (103 S. E. 157); Armor v. Stubbs, 150 Ga. 520 (104 S. E. 500); Jenkins v. Lane, 150 Ga. 533 (104 S. E. 195) ; Bass Foundry & Machine Co. v. Miller, 153 Ga. 764 (113 S. E. 1); Ansley Park Golf Club v. Anderson, 179 Ga. 579 (176 S. E. 377). Writ of error dismissed.

All the Justices concur.